UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) Registrant's telephone number, including area code: (972)-701-5400 Date of fiscal year end: September 30th Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Dell, Inc. 7/17/2009 24702R101 dell Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors recommend:A vote for election of the following nominees: For For 01 - James W. Breyer Issuer For For 02 - Donald J. Carty Issuer For For 03 - Michael S. Dell Issuer For For 04 - William H. Greay, III Issuer For For 05 - Sallie L. Krawcheck Issuer For For 06 - Judy C. Lewent Issuer For For 07 - Thomas W. Luce, III Issuer For For 08 - Klaus S. Luft Issuer For For 09 - Alex J. Mandl Issuer For For 10 - Sam Nunn Issuer For For 2.Ratification of Independent Auditor Issuer Against Against SH1 - Reimbursement of Proxy Expenses Security Holder Against Against SH2 - Adopt simple majority vote Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker CAE, Inc. 8/12/2009 cae Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors recommend:A vote for election of the following nominees: For For 01 -Lynton R. Wilson Issuer For For 02 - Robert E. Brown Issuer For For 03 - Marc Parent Issuer For For 04 - Brian E. Barents Issuer For For 05 - John A. (Ian) Craig Issuer For For 06 - H. Garfield Emerson Issuer For For 07 - Anthony S.Fell Issuer For For 08 - Paul Gagne Issuer For For 09 - JamesF. Hankinson Issuer For For 10 - E. R. (Randy) Jayne II Issuer For For 11 - Robert Lacroix Issuer For For 12 - John Manley Issuer For For 13 - Peter J. Schoomaker Issuer For For 14 - Katharine B. Stevenson Issuer For For 15 - Lawrence N. Stevenson Issuer For For 2. Appointment of Pricewaterhousecoopers, LLP as auditors and authorization of the Directors to fix their remuneration. Issuer For For 3.Resolution to renew the Shareholder Protection Rights Plan Agreement. Issuer For For 4.Resolution to approve the Amended and Restated General By-Law of the Corporation enacted by the Board of Directors on May 14, Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker General Mills, Inc. 9/21/2009 gis Vote MRV Proposal Proposed by Issuer or Security Holder 1.The Board of Directors recommends that you vote FOR the following: For For 1a.Bradbury H. Anderson Issuer For For 1b.R. Kerry Clark Issuer For For 1c.Paul Danos Issuer For For 1d.William T. Esrey Issuer For For 1e.Raymond V. Gilmartin Issuer For For 1f.Judith Richards Hope Issuer For For 1g.Heidi G. Miller Issuer For For 1h.Hilda Ochoa-Brillembourg Issuer For For 1i.Steve Odland Issuer For For 1j.Kendall J. Powell Issuer For For 1k.Lois E. Quam Issuer For For 1l.Michael D. Rose Issuer For For 1m.Robert L. Ryan Issuer For For 1n.Dorothy a. Terrell Issuer The Board of Directors recommends you vote FOR the following proposals: For For 2.Adopt the 2009 Stock Compensation Plan. Issuer For For 3.Ratify the appointment of KPMG LLP as General Mills' independent registered public accounting firm. Issuer For The Board of Directors recommends you vote AGAINST the following proposal: Against Against 4.Stockholder Proposal on Advisory Vote on Executive Compensation. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Oracle Corporation 10/7/2009 68389X105 orcl Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Recommend: A Vote for Election of the Following Nominees: For For 01 - Jeffrey S. Berg Issuer For For 02 - H. Raymond Bingham Issuer For For 03 - Michael J. Boskin Issuer For For 04 - Safra A. Catz Issuer For For 05 - Bruce R. Chizen Issuer For For 06 - George H. Conrades Issuer For For 07 - Lawrence J. Ellison Issuer For For 08 - Hector Garcia-Molina Issuer For For 09 - Jeffrey O. Henley Issuer For For 10 - Donald L. Lucas Issuer For For 11 - Charles E. Phillips, Jr. Issuer For For 12 - Naomi O. Seligman Issuer For For 2.Proposal for the Approval of the Adoption of the Fiscal Year 2010 Executive Bonus Plan. Issuer For For 3.Proposal to Ratify the Selection of Ernst & Young LLP as Independent Registered Public Accounting Firm of the Company for the Fiscal Year Ending May 21, 2010. Issuer Against Against 4.Stockholder Proposal Regarding Special Stockholder Meetings. Security Holder Against Against 5.Stockholder Proposal Regarding Advisory Vote on Executive Compensation. Security Holder Against Against 6.Stockholder Proposal Regarding Equity Retention Policy. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Microsoft Corporation 11/19/2009 msft Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Election of Director:William H. Gates, III Issuer For For 2.Election of Director: Steven A. BallmerI Issuer For For 3.Election of Director:Dina Doblon Issuer For For 4.Election of Director:Raymond V. Gilmartin Issuer For For 5.Election of Director:Reed Hastings Issuer For For 6.Election of Director:Maria Klawe Issuer For For 7.Election of Director:David F. Marquardt Issuer For For 8.Election of Director:Charles H. Noski Issuer For For 9.Election of Director:Helmut Panke Issuer For For 10.Ratification of the Selection of Deloitte & Touche LLP as the Company's Independent Auditor. Issuer For For 11.To Approve Amendments to Amended and Restated Articles of Incorporation. Issuer For For 12.Advisory Vote on Executive Compensation. Issuer Against Against 13.Shareholder Proposal - Adoption of Healthcare Reform Principles. Security Holder Against Against 14.Shareholder Proposal - Disclosure of Charitable Contributions. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Deere & Company 2/24/2010 de Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A.Election of Director: Samuel R. Allen Issuer For For 1B.Election of Director: Aulana L. Peters Issuer For For 1C.Election of Director: David B. Speer Issuer For For 2.Company Proposal #1 - Amend Restated Certificate of Incorporation to Provide for Annual Election of All Directors. Issuer For For 3.Company Proposal #2 - Amend the John Deere Omnibus Equity and Incentive Plan. Issuer For For 4.Company Proposal #3 - Re-Approve the John Deere Shore-Term Incentive Bonus Plan. Issuer For For 5.Ratification of the Appointment of Deloitte & Touche LLP as the Independent Registered Public Accounting Firm for Fiscal 2010. Issuer Against Against 6.Stockholder Proposal #1 - CEO Pay Disparity. Security Holder Against Against 7.Stockholder Proposal #2 - Advisory Vote on Executive Compensation. Security Holder Against Against 8.Stockholder Proposal #3 - Separation of CEO and Chairman Responsibilities. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Agilent Technologies, Inc. 3/2/2010 00846U101 a Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A.Election of Director: Paul N. Clark Issuer For For 1B.Election of Director: James G. Cullen Issuer For For 2.The Ratification of the Audit and Finance Committee's Appointment of Pricewaterhousecoopers LLP as Agilent's Independent Registered Public Accounting Firm. Issuer For For 3.The Approval of Agilent Technologies, Inc. Performance-Based Compensation Plan for Covered Employees. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker The Walt Disney Company 3/10/2010 dis Vote MRV Proposal Proposed by Issuer or Security Holder 1.Election of Directors: For For 1a.Susan F. Arnold Issuer For For 1b.John E. Bryon Issuer For For 1c.John S. Chen Issuer For For 1d.Judith L. Estrin Issuer For For 1e.Robert A. Iger Issuer For For 1f.Steven P. Jobs Issuer For For 1g.Fred H. Langhammer Issuer For For 1h.Aylwin B. Lewis Issuer For For 1i.Monica C. Lozano Issuer For For 1j.Robert W. Matschullat Issuer For For 1k.John E. Pepper, JR. Issuer For For 1l.Sheryl Sandberg Issuer For For 1m.Orin C. Smith Issuer For For 2.To ratify the appointment of PricewaterhouseCoopers LLP as the Company's registered public accountants for 2010. Issuer For For 3.To approve the Amendment to the Amended and Restated 2005 Stock Incentive Plan. Issuer For For 4.To approve the amendment to the Company's Restated Certificate of Incorporation relating to Interested Person transactions. Issuer For For 5.To approve the amendment to the Company's Restated Certificates of Incorporation relating to Bylaw amendments. Issuer For For 6.To approve the amendment to the Company's Restated Certificate of Incorporation relating to tracking stock provisions. Issuer For For 7.To approve the amendment to the Company's Restated Certificate of Incorporation relating to classified board transition provisions. Issuer Against Against 8.To approve the shareholder proposal relating to shareholder advisory vote on executive compensation. Security Holder Against Against 0.To approve the shareholder proposal relating to ex-gay non discrimination policy. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Iberdrola, S.A. 3/26/2010 ibdry Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Approval of the individual annual financial statements of IBERDROLA, S.A. (balance sheet, profit and loss statement, statement of changes in shareholders' equity, statement of cash flows, and notes) and of the consolidated financial statements of IBERDROLA, S.A. and its subsidiaries (balance sheet, profit and loss statement, statement of changes in shareholders' equity, statement of cash flows, and notes) for the fiscal year ended on December 31, 2009. Issuer For For 2.Approval of the individual management report of IBERDROLA, S.A. and of the consolidated management report of IBERDROLA, S.A. and its subsidiaries for the fiscal year ended on December 31, 2009. Issuer For For 3.Approval of the management and actions of the Board of Directors during the fiscal year ended on December 31, 2009. Issuer For For 4.Re-election of the auditor of the Company and of its Consolidated Group for fiscal year 2010. Issuer For For 5.Approval of the proposal for the allocation of profits/losses and the distribution of dividends for the fiscal year 2010. Issuer For For 6.Approval, for the free-of-charge allocation of the ordinary shares issued to the shareholders of the Company, of an increase in share capital by means of a scrip issue at a maximum reference market value of one thousand eight hundred sixty- six (1,866) million euros.The shareholders will be offered the acquisition of their free-of-charge allocation rights at a guaranteed price.Express provision for the possibility of an incomplete allocation, all as more fully described in the proxy statement. Issuer 7.Renewal of the Board of Directors. 7a.Filing of vacancies: For For 7aa.Appointment of Ms. Maria Helena Antolin Rabaud as Director, with the status of external independent Director. Issuer For For 7ab.Appointment of Mr. Santiago Martinez Lage as Director, with the status of external independent Director. Issuer For For 7b.Re-election of Directors: Issuer For For 7ba.Re-election of Mr. Victor de Umutia Valiejo as Director, with the status of external independent Director. Issuer For For 7bb.Re-election of Mr. Ricardo Alvarez Isasi as Director, with the status of external independent Director. Issuer For For 7bc.Re-election of Mr. Jose Ignacio Berroeta Echevarria as Director, with the status of external independent Director. Issuer For For 7bd.Re-election of Mr. Juan Luis Arregui Ciarsolo as Director, with the status of external independent Director. Issuer For For 7be.Re-election of Mr. Jose Ignacio Sanchez Galan as Director, with the status of external independent Director. Issuer For For 7bf.Re-election of Mr. Julio de Miguel Aynat as Director, with the status of external independent Director. Issuer For For 7bg.Re-election of Mr. Sebastian Battaner Arias as Director, with the status of external independent Director. Issuer For For 7c.Establishment of the number of Directors. Issuer For For 8.Authorization to the Board of Directors, with the express power of delegation, for the derivative acquisition of the Company's own shares by the Company itself and/or by its subsidiaries, upon the terms provided by applicable law, for which purpose the granted by the shareholders at the General Shareholders' Meeting of March 20, 2009 is hereby deprived of effect to the extent of the unused amount. Issuer For For 9.Delegation to the Board of Directors, with the express power of substitution for the term of five (5) years, of the power to issued a) bonds or single debentures and other fixed-income securities of a like nature (other than notes), as well as preferred stock, up to a maximum amount of twenty (20) billion euros, and b) notes up to a maximum amount at any give time, independently of the foregoing , of six (6) billion euros, and authorization for the Company to guarantee, within the limits set forth above, new issuances of securities by subsidiaries. Issuer For For 10. Authorization to the Board of Directors, with the express power of delegation, to apply for the listing on and delisting from Spanish or foreign, official or unofficial, organized or other secondary markes of the shares, debentures, bonds, notes, preferred stock or any other securities issued or to be issued, and to adopt such resolutions as may be necessary to ensure the continued listing of the shares, debentures or other securities of the Companythat may then be outstanding, all as more fully described in the proxy statement. Issuer For For 11.Authorization to the Board of Directors, with the express power of delegation, to create and fund associations and foundations, pursuant to applicable legal provisions, for which purpose the authorization granted by the shareholders at the General Shareholders' Meeting of March 20, 2009 is hereby deprived of effect to the extent of the unused amount. Issuer For For 12.Amendment of Articles 11 and 62 of the By- Laws. Issuer For For 13.Delegation of poweres to formalize and execute all resolutions adopted by the shareholder of the General Shareholders' Meeting, for conversion thereof into a public instrument, and for the interpretation, correction and supplementation thereof or further elaboration thereon until the required registrations are made. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Hanesbrands, Inc. 4/27/2010 hbi Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Recommended: A Vote for Election of the Following Nominees: For For 01 - Lee A. Chaden Issuer For For 02 - Bobby J. Griffin Issuer For For 03 - James C. Johnson Issuer For For 04 - Jessica T. Mathews Issuer For For 05 - J. Patrick Mulcahy Issuer For For 06 - Ronald L. Nelson Issuer For For 07 - Richard A. Noll Issuer For For 08 - Andrew J. Schindler Issuer For For 09 - Ann E. Ziegler Issuer For For 2.To Ratify the Appointment of Pricewaterhousecoopers LLP as Hanesbrands' Independent Registered Public Accounting Firm for Hanesbrands' 2010 Fiscal Year. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Bank of New York Mellon Corp. 4/13/2010 bk Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Recommend: A Vote for Election of the Following Nominees: For For 01 - Ruthe E. Bruch Issuer For For 02 - Nicholas M. Donofrio Issuer For For 03 - Gerald L. Hassell Issuer For For 04 - Edmund F. Kelly Issuer For For 05 - Robert P. Kelly Issuer For For 06 - Richard J. Kogan Issuer For For 07 - Michael J. Kowalski Issuer For For 08 - John A. Luke, Jr. Issuer For For 09 - Robert Mehrabian Issuer For For 10 - Mark A. Nordenberg Issuer For For 11 - Catherine A. Rein Issuer For For 12 - William C. Richardson Issuer For For 13 - Samuel C. Scott, III Issuer For For 14 - John P. Surma Issuer For For 15 - Wesley W. Schack Issuer For For 2.Proposal to Approve the Advisory (Non- Binding) Resolution Relating to 2009 Executive Compensation. Issuer For For 3.Ratification of Appointment of KPMG LLP as Independent Registered Public Accountant. Issuer Against Against 4.Stockholder Proposal with Respect to Cumulative Voting. Security Holder Against Against 5.Stockholder Proposal Requesting Adoption of Policy Requiring Five-Year Lock-Up Period for Senior Executives' Equity Incentive Awards. Security Holder Against Against 6.Stockholder Proposal Requesting Stockholder Approval of Certain Future Severance Agreements with Senior Executives. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Diebold, Incorporated 4/29/2010 dbd Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Recommend a Vote for Election of the Following Nominees: For For 01 - Bruce L. Byrnes Issuer For For 02 - Mei-Wei Cheng Issuer For For 03 - Phillip R. Cox Issuer For For 04 - Richard L. Crandall Issuer For For 05 - Gale S. Fitzgerald Issuer For For 06 - Phillip B. Lassiter Issuer For For 07 - John N. Lauer Issuer For For 08 - Thomas W. Swidarski Issuer For For 09 - Henry D. G. Wallace Issuer For For 10 - Alan J. Weber Issuer For For 2.To Ratify the Appointment of KPMG LLP as the Company's Independent Auditors for the Year Issuer For For 3.To Re-Approve the Company'sAnnual Cash Bonus Plan. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Potash Corporation of 5/6/2010 73755L107 pot Saskatchewan Inc. Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Recommend a Vote for Election of the Following Nominees: For For 01 - C. M. Burley Issuer For For 02 - W. J. Doyle Issuer For For 03 - J. W. Estey Issuer For For 04 - C. S. Hoffman Issuer For For 05 - D. J. Howe Issuer For For 06 - A. D. Laberge Issuer For For 07 - K. G. Martell Issuer For For 08 - J. J. McCaig Issuer For For 09 M. Mogford Issuer For For 10 - J. Schoenhals Issuer For For 11 - E. R. Stromberg Issuer For For 2.The appointment of Deloitte & Touche LLP as Auditors of the Corporation. Issuer For For 3.The Resolution (Attached as Appendix B to the Accompanying Management Proxy Circular) Approving the Adoption of a New Performance Option Plan, the Full Text of which is Attached as Appendix C to the Accompanying Management Proxy Circular. Issuer For For 4.The Advisory Resolution (Attached as Appendix D to the Accompanying Management Proxy Circular) Accepting the Corporations Approach to Executive Compensation Disclosed in the Accompanying Management Proxy Circular. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker EMC Corporation 4/29/2010 emc Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A.Election of Director: Michael W. Brown Issuer For For 1B.Election of Director: Randolph L. Cowen Issuer For For 1C.Election of Director: Michael J. Cronin Issuer For For 1D.Election of Director: Gail Deegan Issuer For For 1E.Election of Director: James S. Distasio Issuer For For 1F.Election of Director: John R. Egan Issuer For For 1G.Election of Director: Edmund F. Kelly Issuer For For 1H.Election of Director: Windle B. Priem Issuer For For 1I.Election of Director: Paul Sagan Issuer For For 1J.Election of Director: David N. Strohm Issuer For For 1K.Election of Director: Joseph M. Tucci Issuer For For 2.To Ratify the Selection by the Audit Committee of Pricewaterhousecoopers LLP as EMC's Independent Auditors. Issuer Against Against 3.To Act upon a Shareholder Proposal Relating to Special Shareholder Meetings. Security Holder Against Against 4.To Act upon a Shareholder Proposal Relating to an Advisory Vote on Executive Compensation. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker The Travelers Companies, Inc. 5/4/2010 89417E109 trv Vote MRV Proposal Proposed by Issuer or Security Holder The Board of Directors recommends you vote FOR the following proposals: 1.Proposal to Elect the Twelve Directors Listed Below: For For 1a. Alan L. Beller Issuer For For 1b. John H. Dasburg Issuer For For 1c. Janet M. Dolan Issuer For For 1d. Kenneth M. Duberstein Issuer For For 1e. Jay S. Fishman Issuer For For 1f. Lawrence G. Graev Issuer For For 1g. Patricia L. Higgins Issuer For For 1h. Thomas R. Hodgson Issuer For For 1i. Cleve L. Killingsworth, Jr. Issuer For For 1j. Blythe J. McGarvie Issuer For For 1k. Donald J. Shephard Issuer For For 1l. Laurie J. Thomsen Issuer For For 2.Proposal to ratify the appointment of KPMG LLP as Travelers' Independent Registered Public Accounting Firm for 2010. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker United Parcel Service 5/6/2010 ups Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Recommend: A Vote for Election of the Following Nominees: For For 01 - Duane Ackerman Issuer For For 02 - Michael J. Burns Issuer For For 03 - Scott Davis Issuer For For 04 - Stuart E. Eizenstat Issuer For For 05 - Michael L. Eskew Issuer For For 06 - William R. Johnson Issuer For For 07 - Ann M. Livermore Issuer For For 09 - Rudy Markham Issuer For For 09 - John W. Thompson Issuer For For 10 - Carol B. Tome Issuer For For 2.Ratification of the Appointment of Deloitte & Touche LLP as UPS's Independent Registered Public Accountants for the Year Ending December 31, 2010. Issuer For For 3.Approval of a Proposal Removing the Voting Standard from the UPS Certificate of Incorporation so that the Board May Provide for Majority Voting in Uncontested Director Elections. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Johnson & Johnson 4/22/2010 jnj Vote MRV Proposal Proposed by Issuer or Security Holder The Board of Directors Recommends a Vote for all the Nominees Listed: 1.Election of Directors: For For 1a. Mary Sue Coleman Issuer For For 1b. James G. Cullen Issuer For For 1c. Michael M. E. Johns Issuer For For 1d. Susan L. Lindquist Issuer For For 1e. Anne M. Mulcahy Issuer For For 1f. Leo F. Mullin Issuer For For 1g. William D Perez Issuer Against For 1h. Charles Prince Issuer For For 1i. David Satcher Issuer For For 1j. William C. Weldon Issuer For For 2.Ratification of Appointment of PricewaterhouseCoopers, LLP as Independent Registered Public Accounting Firm for 2010. Issuer Against Against 3.Advisory Vote on Executive Compensation. Security Holder Against Against 4.Special Shareowner Meetings. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Exelon Corporation 4/27/2010 30161N101 exc Vote MRV Proposal Proposed by Issuer or Security Holder The Board of Directors recommends you vote for the following proposals: For For 1.Election of Directors Issuer For For 1a.John A. Canning, Jr. Issuer For For 1b. M. Walter D'Alessio Issuer For For 1c. Nicholas DeBenedictis Issuer For For 1d. Bruce DeMars Issuer For For 1e. Nelson A. Diaz Issuer For For 1f. Sue L. Gin Issuer For For 1g. Rosmarie B. Greco Issuer For For 1h. Paul L. Joskow Issuer For For 1i. Richard W. Miles Issuer For For 1j. John M. Palms Issuer For For 1k. William C. Richarson Issuer For For 1l. Thomas J. Ridge Issuer For For 1m. John W. Rogers, Jr. Issuer For For 1n. John W. Rowe Issuer For For 1o. Stephen D. Steinour Issuer For For 1p. Don Thompson Issuer For For 2.The Approval of Exelon Corporation's 2011 Long-Term Incentive Plan; Issuer For For 3.The Ratification of PricewaterhouseCoopers, LLP as Exelon's Independent Accountant for the year 2010; Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker ConocoPhillips 5/12/2010 20825C104 cop Vote MRV Proposal Proposed by Issuer or Security Holder The Board of Directors Recommends a Vote "For" Items 1 and 2. For For 1.Election of Directors: Issuer For For 1a. Richard L. Armitage Issuer For For 1b. Richard H. Auchnieck Issuer For For 1c. James E. Copeland, Jr. Issuer For For 1d. Kenneth M. Duberstein Issuer For For 1e. Ruth R. Harkin Issuer For For 1f. Harold W. McGraw III Issuer For For 1g. James J. Mulva Issuer For For 1h. Robert A. Niblock Issuer For For 1i. Harald J. Norvick Issuer For For 1j. William K. Reilly Issuer For For 1k. Bobb S. Shackouls Issuer For For 1l. Victoria J. Tschinkel Issuer For For 1m. Kathryn C. Turner Issuer For For 1n. William E. Wade, Jr. Issuer For For 2. Proposal to ratify appointment of Ernst & Young, LLP as ConocoPhillips' Independent Registered Public Accounting Firm for 2010. Issuer For The Board of Directors Recommends a Vote "Against" Items 3 - 10. Against Against 3.Board Risk Management Oversight. Securiy Holder Against Against 4.Greenhouse gas Reduction Securiy Holder Against Against 5.Oil Sands Drilling Securiy Holder Against Against 6.Louisiana Wetlands Securiy Holder Against Against 7.Financial Risks of Climate Change Securiy Holder Against Against 8.Toxic Pollution Report Securiy Holder Against Against 9.Gender Expression Non-Discrimination Securiy Holder Against Against 10.Political Contributions Securiy Holder Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Delphi Financial Corporation 5/4/2010 dfg Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Recommend: A Vote for Election of the Following Nominees: For For 01 - Philip R. O'Connor Issuer For For 02 - Robert Rosenkranz Issuer For For 03 - Donald A. Sherman Issuer For For 04 - Kevin R. Brine Issuer For For 05 - Edward A. Fox Issuer For For 06 - Steven A. Hirsh Issuer For For 07 - Harold F. Ilg Issuer For For 08 - James M. Litvack Issuer For For 09 - James N. Meehan Issuer For For 10 - Robert F. Wright Issuer For For 2. To Approve the 2010 Outside Directors Stock Plan. Issuer For For 3. To Approve the 2010 Employee Stock Purchase Plan. Issuer For For 4. To Ratify the Appointment of Ernst & Young LLP as the Company's Independent Registered Public Accounting Firm for the Fiscal Year Ending December 31, 2010. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Lowe's Companies, Inc. 5/28/2010 low Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Recommend: A Vote for the Following Nominees: DID NOT VOTE PROXY For 01 - David W. Bernauer Issuer For 02 - Leonard L. Berry Issuer For 03 - Dawn E. Hudson Issuer For 04 - Robert A. Niblock Issuer For 2.To Ratify the Appointment of Deloitte & Touche LLP as the Company's Independent Registered Public Accounting Firm. Issuer For 3.To Approve an Amendment to Lowe's Bylaws Decreasing the Percentage of Shares Required to Call a Special Meeting of Shareholders. Issuer Against The Board of Directors Recommends a Vote "For" Proposals 2 and 3 Above. Security Holder Against 4.Shareholder Proposal Regarding Report on Political Spending. Security Holder Against 5.Shareholder Proposal Regarding Separating the Roles of Chairman and CEO. The Board of Directors Recommends a Vote "Against" Proposal 4 and 5 Above. Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Fiserv, Inc. 5/26/2010 fisv Vote MRV Proposal Proposed by Issuer or Security Holder 1. Directors Recommend: A Vote for Election of the Following Nominees: For For 01 - K. M. Robank Issuer For For 02 - T. C. Wertheimer Issuer For For 03 - D. R. Simmons Issuer For For 2. To Ratify the Selection of Deloitte & Touche LLP as our Independent Registered Public Accounting Firm for 2010. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Quest Diagnostics Incorporated 5/6/2010 74834L100 dgx Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. Election of Director:John C. Baldwin Issuer For For 1B. Election of Director:Suryan N. Mohapatra Issuer For For 1C. Election of Director:Gary M. Pfeiffer Issuer For For 2.To Ratify the Appointment of Pricewaterhousecoopers LLP as our Independent Registered Public Accounting Firm for 2010. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Scientific Games Corporation 6/8/2010 80874P109 sgms Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Recommend: A Vote for Election of the Following Nominees: For For 01 - A. Lorne Weil Issuer For For 02 - Michael R. Chambrello Issuer For For 03 - Peter A. Cohen Issuer For For 04 - Gerald J. Ford Issuer For For 05 - David L. Kennedy Issuer For For 06 - J. Robert Kerrey Issuer For For 07 - Ronald O. Perelman Issuer For For 08 - Michael J. Regan Issuer For For 09 - Barry F. Schwartz Issuer For For 10 - Frances F. Townsend Issuer For For 11 - Eric M. Turner Issuer For For 12 - Joseph R. Wright Issuer For For 2.To Ratify the Appointment of Deloitte & Touche LLP as Independent Auditor for the Fiscal Year Ending December 31, 2010. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Devon Energy Corporation 6/9/2010 25179M103 dvn Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Recommend a Vote for the Following Nominees: For For 01 - John Richels Issuer For For 2.Ratify the Appointment of the Company's Independent Auditors for 2010. Issuer Against Against 3.Adopt Simple Majority Vote. Security Holder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Concorde Funds, Inc. By (Signature and Title)* /s/ Gary B. Wood Gary B. Wood, President Principal Executive Officer Date7/15/10 * Print the name and title of each signing officer under his or her signature.
